El Juez Asociado Se. IíutchisoN,
emitió la opinión dél tribunal.
En marzo 25 de 1920 Luis A. Fajardo presentó una soli-citud interesando la expedición de un auto de mandamus para que se ordenara a Mateo Fajardo, Jr., en su carácter dd Presidente de la “Central Eureka, Inc.,” que permitiera la inspección que solicitaba el peticionario por conducto de su agente Vicente Roscana, o cualquier otra persona que el de-mandante tuviera a bien designar, de ciertos libros y records que se relacionaban, llevados por la referida corporación.
Se notificó el auto alternativo de mandamus al demandado eíi marzo 26 de 1920 en el cual se le ordenaba que permitiera dicha inspección, o de lo contrario compareciera a mostrar cansa el día seis de abri] de 1920, de no cumplir con dicha orden.
En m^rzo 29 la “Central Eureka,” por conducto de su presidente, demandado en este caso, escribió al peticionario en los siguientes términos:
“Se me notificó el mandmms con fecha 26 del actual.
“En cuanto se refiere a Ud. personalmente la solicitud de mandamus sobra porque en ninguna ocasión ni en ninguna parte ha dejado usted de tener a su disposición más absoluta todos los docu-mentos, libros y papeles de la corporación.
*813' “Creimos que IJd. no tenía derecho a nombrar agente o apode-rado que lo representara en ella y de acuerdo con ese criterio le escribí mi carta de 23 del actual.
“Inmediatamente de haber sido notificado del auto de mandamus consulté el caso con todos los otros directores de la corpora-ción presentes en esta ciudad y habiendo resuelto acceder a lo que se ordena, notifico a usted que durante las horas laborables de los días-siguientes al tercero del 26 del actual se permitirá al Sr. Bos-cana o la persona que usted indique la inspección de todos los li-bros de la “Céntrale Eureka, Inc. ” "
“En cuanto a ITd. no tenemos que autorizarlo para el examen de esos libros porque siempi*e los ha tenido a su disposición.
“Sin embargo, como se trata de un auto de mandamus pongo a disposición de Ud. todos los documentos y papeles de la corpora-ción que se indica en el auto de mandamus en el tiempo que usted señale.”
En abril 6 el demandado radicó una moción que es como sigue:
“A la honorable corte: El demandado en el caso que arriba se expresa ante la honorable corte respetuosamente expone:
“Que. con fecha 29 de mayo último dirigió al demandante la carta que acompaña bajo la letra A allanándose a cumplir el auto de mandamus; e inmediatamente ordenó a los empleados y funcio-nai’ios de la corporación que pusieran a la disposición de don Luis A. Fajardo, del Sr. Boscana y de las personas que vinieran con (dios, todos los libros que existieran en las oficinas y departamentos de la. Central Eureka en los días laborables.
“Que la semana del 28 de marzo al 3 de abril fue de vacaciones y durante ella no se abrieron las oficinas de la Corporación Central Eureka.
“Que don Mateo Fajardo Cardona embarcó para los Estados Unidos el 17 del mes de marzo para ultimar en nombre de la cor-poración la venta de ella a'una corporación americana. Y habiendo resuelto su viaje con precipitación no pudo llevarse certificaciones del secretario para mostrar al comprador las condiciones económicas de la Central Eureka.
“Ante la necesidad de su viaje en el que el señor Fajardo acom-pañó a Mr. Grief, financiero con cuya intervención entendió el señor Fajardo que podría facilitarse la venta de la Central Eureka y lá imposibilidad : de llevarse los documentos necesarios, don1 Mateo Fa-*814jardo, con el consentimiento de los otros directores y el conocimiento de todos se llevó los libros de la corporación necesarios para mostrar las condiciones económicas de la misma.
“Para cumplir el auto de mandamus el demandado puso un cable a don Mateo Fajardo cuya dirección cablegráfiea en New York es ‘Oetam,’ pidiéndole que remitiera todos los libros de la central que se había llevado y que tenía en su poder.
“De ese cable se acompaña una copia bajo la letra ‘b’ y un re-cibo por el importe de su transmisión bajo la letra ‘c.’
“El demandado ha puesto de manifiesto al demandante con ex-cepción del libro de actas, balances, colonias y mayores, con sus auxiliares que están en poder de don Mateo Fajardo, los de colonos, hipotecas, acciones, transferencias, cañas, contratos, escritura, hipo-tecas y papeles que tiene en su poder la compañía.
“El demandado está decididamente dispuesto a cumplir y cum-plió el decreto de mandamus.
“Don Mateo Fajardo llegará de un momento a otro a esta ciu-dad y traerá consigo todos los libros que se llevó; cuyos libros con todos los que existen se obliga a poner y pone a la disposición del' demandante para su inspección, estudio y examen.
“En su virtud,
“Suplica a la honorable corte se sirva tener por cumplido el auto de mandamus decretado en este caso rehusando dictar auto definitivo del condicional que se solicita por estar cumplida la orden. (Fdo.) M. Fajardo, Jr.
“Yo, Mateo Fajardo, Jr., declaro, después de prestar el debido juramento:
“Que soy la misma persona que se designa como demandado en este procedimiento de mandamus. Que he leído la alegación que precede y que los hechos que en ella se alegan son ciertos y me constan de propio conocimiento.— (Firmado) M. Fajardo, .Jr.”
“Suscrito y jurado ante mí por don Mateo Fajardo Jr., mayor de edad, soltero, propietario y vecino de esta ciudad a quien doy fe conocer en Mayagüez, hoy seis de abril de 1920. — (Firmado) Francisco Azúar, Secretario, por Narciso Cuevas, Sub-secretario. ”
Luego y por consentimiento de las partes se dictó una orden en la que se disponía que el auto de mandamus con-dicional ya expedido y notificado al demandado quedaría en vigor hasta el día 22 de abril, 1920, en cuya fecha el deman-dado debería comparecer y mostrar causa en caso de no cuna-*815plir en el Ínterin con lo dispuesto en dicho auto condicional. Esta orden expresa que el demandado manifestó oralmente en el acto de la vista que Mateo Fajardo a quien se había ordenado la remisión de dichos libros, embarcaría en los Es-tados Unidos el día 17 de abril y llegaría el 21.
En abril 22 el demandado radicó la siguiente moción:
“A la Honorable Corte: — El demandado en el caso que arriba' se expresa, por medio de su abogado que suscribe, ante la honorable corte respetuosamente expone:
“Que ratifica en todas sus partes las manifestaciones contenidas en la declaración jurada, o por mejor decir, en la moción jurada que presentó en el caso que arriba se expresa con fecha 6 del actual..
“Con posterioridad al 6 del mes que cursa el demandado escri-bió a don Mateo Fajardo, que está en New York, pidiéndole los li-bros de la Central Eureka existentes en su poder.
“Con fecha 9 de este mes me escribió una carta don Mateo Fa-jardo en la que me manifiesta que entregó los libros a un amigo que había de salir en el “Coamo” el sábado, para que me los trajera; pero con tan mala suerte que recibió luego recado anunciándole que se le habían quedado. Hubo un momento, me dice en su carta, en que temió que los libros se habían extraviado.
“Afortunadamente pudo recuperarlos y los tiene en su poder.
“Me anuncia que no se atreve mandarlos, y que los guarda para traerlos personalmente.
“El demandado acata en todas sus partes la orden de mandamus que está dispuesto a cumplir y ha cumplido exponiendo a dis-posición de don Luis Fajardo, el señor Boseana y personas que lo quieran acompañar los libros de la corporación que están en la ofi-cina de ella y que tiene a su disposición y bajo su control.
“Esos libros son los de colonos, hipotecas, acciones, transferencias, cañas, contratos, escrituras y papeles.
“En cuanto a los libros que don Mateo Fajardo tiene en New York, no le es posible hasta no haberlos recibido ponerlos a disposi-ción de los señores don Luis A. Fajardo, Boseana y demás personas que los puedan acompañar.
“Fundado en estas razones, suplica a la honorable corte se sirva denegar el auto de mandamus que se ha solicitado en este caso.
“Mayagüez, P. R., abril 22, 1920. — (Firmado:) Alfredo Arnaldo, Abogado del demandado.”
“Yo, Mateo Fajardo, Jr., mayor de edad, soltero, propietario *816y vecino de esta ciudad de Mayagüez, después de prestar el debido juramento expongo y declaro:
‘1 Que soy la misma persona que se designa como demandado en la moción que precede; que be leído esa moción; y que los becbos que en ella se alegan son ciertos y me constan de propio conocimiento.— (Firmado:) M. Fajardo, Jr.”
“Suscrito y jurado ante mí por-don Mateo Fajardo Jr., mayor d§' edad, soltero, propietario y vecino de esta ciudad a quien co-nozco .personalmente, certificando que sus circunstancias personales son las expresadas, en Mayagüez, boy día 22 de abril de 1920.— (Firmado:) Francisco Azúar, Secretario Corté Distrito, — Por Nar-ciso Cuevas, Sub-secretario. ’ ’
En la vista que tuvo lugar en la feelia últimamente citada el demandado también manifestó oralmente a la corte que Mateo Fajardo no había llegado ni llegaría en el vapor que se esperaba en esa fecha pero que el demandado creía que dicho Fajardo saldría1 en el próximo vapor y llegaría a la isla en la semana siguiente.
Después la corte libró un auto perentorio con costas al demandante y contra esta orden el demandado ha interpuesto recurso de apelación.
En mayo 1 el peticionario presentó una moción para que se desestimara la apelación por ser frívola y haber sido in-terpuesta únicamente con el objeto de demorar y entorpecer la administración de justicia.
'Esa moción fué resuelta en una opinión emitida por el Juez Asociado Sr. del Toro en mayo 28, 1920, (pág. 528). (Jomo en ella se dijo, el demandado alegaba en esa fecha que la apelación no era frívola, por lo menos en cuanto se trataba de.la cuestión de costas y teniendo' este tribunal alguna duda sobre este punto se negó a desestimar la apelación. -El ape-lante insiste ahora en que la corte cometió error, primero en ordenar al demandado que permitiera el examen de los libros y documentos que no estaban en su posesión y, segundo, al condenar al demandado al pago de las costas.
La teoría sustentada en el primer señalamiento, es- que la cp.rte, no; debió habey; prd.enado q1 cumplimiento de una. cosa *817que físicamente era imposible; y la del segundo señalamiento, es que un demandado que está conforme en cumplir en todo lo que sea posible con el auto de mandamus y que demuestra la razón por la cual no lia cumplido todo lo que fné ordenado, no debe ser condenado a pagar las costas.
La carta de marzo 29, supra, de ser cierta, demuestra cla-ramente que cuando fné escrita podían examinarse los libros. Si la moción suscrita y jurada por el demandado en abril 6 es cierta, entonces cuando la carta de referencia fné escrita el demandado y “todos los demás directores” que entonces resolvieron acceder a la solicitud del peticionario ya habían consentido en que se sacaran y trasladaran de la isla dichos libros y sabían que éstos no podían ser examinados en la fecha en que resolvieron someterse al auto condicional.
El demandado no hizo esfuerzo alguno para explicar esta incompatibilidad y la corte inferior estaba en libertad para resolver si la verdad de la cosa estaba en la carta que fné escrita tres días después de notificado el auto condicional, o en la moción radicada más de diez días después de tal noti-ficación. La moción de abril (i expresa bajo juramento sin restricción o reserva que Mateo Fajardo saldría el día 17 y llegaría el día 21. La moción de abril 22 alude a una carta escrita por Mateo Fajardo en abril 9 que contiene la vaga manifestación relativa a la entrega de los libros a un amigo que había de salir con él pero que por cierta razón que no lia sido explicada lo dejó. La carta no se acompañaba a la moción ni fné presentada como prueba y el nombre del amigo que dejó de cumplir el encargo y que al parecer pudo haber comparecido y declarado ni siquiera se mencionó. Hubiera sido más adecuado al ■ caso la declaración jurada de Mateo Fajardo y otra suscrita y jurada por el supuesto amigo ex-plicando en sus detalles este curioso incidente. Consta que los libros extraviados habían aparecido y que éstos se encon-traban todavía en poder de Mateo Fajardo. La única excusa presentada para no remitir los libros en cuestión por conducto de algún otro mensajero es la declaración de referencia en *818cuanto a la súbita timidez de Mateo Fajardo en asumir este riesgo.
Desde luego que es posible que todas estas manifesta-ciones sean verdaderas y que se hicieron con perfecta buena fé, pero las circunstancias en que fueron hechas requerían alguna explicación en cuanto a la incompatibilidad a que nos hemos referido en primer término y algo mucho más definido en cuanto a los detalles, que las aparatosas manifestaciones generales que se emplean en el record. Ante la faz de la prueba la corte inferior tenía bastante motivo para creer, y aparentemente así lo creyó que el procedimiento adoptado fue dilatorio y frívolo y no demostrativo de que se hubiera hecho un verdadero esfuerzo para obedecer la orden de la corte.
En vista de las circunstancias no podemos decir que la corte inferior abusó de su discreción en cuanto a la impo-sición de costas.
Si hubiese alguna verdadera razón substancial por la cual el demandado no ha cumplido hasta ahora con el auto peren-torio, amplia oportunidad puede tener para alegar todo lo que creyere conveniente en este sentido por virtud de una orden para mostrar causa por la cual no deba ser castigado por desacato.
La sentencia apelada debe ser confirmada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados del Toro y Aldrev.
Los Jueces Sres. Presidente Hernández y Asociado Wolf no intervinieron en la vista de este caso.